Citation Nr: 1423130	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-39 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 26, 2003, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976, from February 1979 to February 5, 1981, and from February 9, 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to a TDIU.  

This case was previously before the Board in June 2012, and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the remand order.  See Stegall v. West, 11 Vet. App 268 (1998).

The Board notes that in April 2014, the Veteran's representative filed a 60 day extension request to submit new evidence and argument.  However, in a legal brief dated and sent two days after the extension request, the Veteran's representative stated that the Veteran "waives any remaining time to submit additional evidence and argument.  Please issue a decision without any further delay."  Thus, the Board will adjudicate the claim will proceed to adjudicate the claim.

In a March 2013 rating decision, the RO granted an earlier effective date for the grant of TDIU of September 26, 2003.  As the claim was not granted in full, it remains before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1. The Veteran filed a claim for increased ratings for service-connected left eye condition, cervical spine disability, and bilateral pes planus that was received by VA on May 15, 1997.

2.  The issue of entitlement to a TDIU as due to the Veteran's service-connected disabilities was raised as part of the increased rating claims.  

3.  Prior to September 26, 2003, the Veteran had a combined evaluation of 60 percent for his service-connected disabilities, which does not meet the scheduler requirements for assignment of a TDIU.

4.  The evidence is at least in equipoise as to whether his service-connected disabilities were of such severity as to preclude substantially gainful employment when considering his employment history, educational and vocational attainment from May 15, 1997, on an extraschedular basis.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are met as of May 15, 1997, on an extraschedular basis.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

With regard to the Veteran's earlier effective date claim for the award of TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here the veteran is appealing the initial effective date assignment as to entitlement to a TDIU.  In this regard, because the May 2008 rating decision granted the Veteran's claim of entitlement to a TDIU, such claim is now substantiated.  His filing of a notice of disagreement as to the effective date assigned in the May 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant information regarding how VA assigns effective dates.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for entitlement to a TDIU.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran was provided with a VA opinion in July 2012 and an addendum opinion in August 2012 addressing whether it was at least as likely as not that his service-connected disabilities prevented him from earning more than the poverty level form 1997 to 2000, in compliance with the June 2012 remand.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Veteran asserts that he is entitled to an earlier effective date for the award of TDIU.  The Veteran's attorney argues that the Veteran has been entitled to a total disability rating since May 15, 1997, when VA received his claims for increased ratings for each of his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that claims for higher evaluations also include a claim for a TDIU when the appellant claims he is unable to work due to a service connected disability).  The Veteran asserted that he was unemployable in connection with his claims for increased ratings.  

For purposes of effective dates, a claim for a total rating is a claim for increase.  Norris v. West, 12 Vet. App. 413 (1999).  Generally, the effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Thus, the determinative issue in this case is whether the Veteran was entitled to a TDIU (either schedular or extraschedular) at any time during the appeal period, prior to September 26, 2003.  If so, the effective date for his TDIU would be the date of claim or the date entitlement arose, whichever is later. 3 8 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception would apply if it is factually ascertainable that he was entitled to TDIU during the one year period before the increased rating claim was received.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include: residuals of neck strain with disc space narrowing at C5 at 40 percent rating form May 12, 1997; bilateral pes planus with hallux valgus bilaterally, postoperative, at a 30 percent rating from May 12, 1997; upper back strain at a 0 percent rating from May 12, 1997, and bilateral pterygium with history of macular hold in the right eye at 0 percent rating from May 12, 1997.  The Veteran's combined rating was 60 percent from May 12, 1997.  Thus, he did not meet the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a), prior to September 26, 2003.

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history. 38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In the June 2012 remand, the Board found unusual or exceptional circumstances in that the Veteran's service-connected disabilities had been found not to warrant a combined rating of 70 percent or higher prior to September 26, 2003, but there was some evidence suggesting he was unable to engage in gainful employment prior to that date due to the disabilities for which he had been receiving VA compensation.  Consequently, the Board referred the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  

In a December 2012 memorandum, the RO recommended that an increased evaluation for upper back strain prior to September 26, 2003, be denied, and therefore, entitlement for unemployability on an extra scheduler basis must be denied.  In a February 2013 administrative review, the Director of Compensation Service concurred with the recommendation to deny entitlement to "extra-schedular evaluations or IU for the time period of this review."  As the issue of a TDIU on an extraschedular basis has been considered by the Compensation and Pension Services Director, the Board may now consider the Veteran's TDIU claim under 38 C.F.R. § 4.16(b), for the purpose of determining entitlement to an effective date earlier than September 26, 2003, notwithstanding the fact that he did not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b(7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The United States Court of Appeals for Veterans Claims (Court) further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment, and shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts- found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  

The Board finds that the evidence supports a finding that the Veteran is entitled to a TDIU on an extra-schedular basis from May 2, 1997, the date his increased rating claim was received by VA.  The record reflects that the Veteran primarily worked as a welder during his working career.  In an August 2004 informal claim for a TDIU, the Veteran indicated that he last worked as a welder more than 45 hours a week from January 2, 1993, to January 3, 1998.  A December 1997 VA treatment record indicates the Veteran worked as a welder, which supports a finding that prior to January 1998, he worked full time as a welder.  However, the Veteran also stated that he lost 30 days plus for illness and had highest gross earnings per month of $562.00.  

In 1993, the poverty threshold was $7,518 for one person.  If the Veteran earned $562 a month, he earned approximately $6,744 a year, which was below the poverty threshold.  Similarly, the Veteran reported that he worked as a machine cleaner from February 1998 to February 2000, and had highest gross earnings per month of $495.00, which was below the poverty threshold.  As the Veteran's earnings were below the poverty threshold, it was marginal employment.  

In a July 2012 opinion, a VA physician stated that from May 5, 1997, to May 25, 2004, the Veteran was washing machines and other odd jobs but not welding.  The RO requested a clarifying opinion as to whether "based on a review of the medical evidence is it at least as likely as not (50/50 chance) that the Veteran's service connected disabilities prevented him from earning more than the poverty level from 1997 to 2000 and also prevented him from working more than odd jobs until 2004."  In an August 2004 addendum opinion, the examiner indicated that it was "at least as likely as not."  In the rationale, the examiner stated that "based on Veteran's income working odd jobs in this period of time put him in the below poverty level."  The VA examiner's opinion indicates that he believed the Veteran's service-connected disabilities prevented him from earning more than the poverty level from 1997 to 2000.  The examiner noted that he reviewed the claims file.

In a September 1999 VA examination report, the examiner noted that "one does gain the impression that he would not be suitable for welding now."  A September 1999 VA treatment record indicates the Veteran was currently performing janitorial duties.  A June 2003 VA examiner stated that "He has not been able to work since having been previously employed as a welder."  In a May 2004 private opinion, a private physician opined that the Veteran had chronic neurological deficits, which were appropriate to his cervical C3 through C6 levels.  The private physician opined that the Veteran's service-connected cervical spine problems at C-4 and C5-6 made it difficult, if not impossible, for him to obtain and maintain gainful employment due to symptoms of pain, numbness, weakness of pinch, and electric shock sensations.  An August 2004 VA examination report reflects that the Veteran had to stop working in the mid-nineties because he was dropping things.  An April 2008 VA examination report noted that the Veteran had not worked full-time since 2001 when he worked at Seal Master helping around the shop.  The April 2008 VA examiner found that the Veteran was able to do sedentary work but he could not do manual type as a welder because of his cervical spine, lumbar spine disk, and bilateral foot pain.  The examiner noted that being a welder required standing, stooping, bending, lifting and walking a lot, which the Veteran could no longer do, but it was difficult for him to do repetitive grabbing and holding onto things with his hands.  The April 2008 VA examiner did not give an opinion regarding any specific point in time at which the Veteran's disabilities first rendered him unemployable.  

Giving the Veteran the benefit of the doubt, the Board finds that a preponderance of the evidence supports the Veteran's claim for an earlier effective date for TDIU of May 15, 1997, the date of his increased rating claim, on an extraschedular basis.  Although the evidence indicates the Veteran worked in some capacity from 1997 to 2001, the evidence supports a finding that he had no more than marginal employment as his earnings were below the poverty levels for the years he worked.  Additionally, the evidence supports a finding that he had to stop working as a welder, and lost a significant amount of time in his last year working as a welder, due to his service-connected disabilities.  The May 2004 private physician noted that the Veteran reported his hands hurt and he was "dropping things."  The private physician found the Veteran's service-connected cervical spine problems at C3-4 and C5-6 have made it difficult, if not impossible, for him to obtain and maintain gainful employment due to symptoms of pain; numbness; weakness of pinch; and electric shock sensations.  The August 2012 VA examiner essentially opined that it was at least as likely as not that the Veteran's service connected disabilities prevented him from earning more than the poverty level form 1997 to 2000 and prevented him from working more than odd jobs until 2004.  

The August 2012 VA examiner specifically found that the Veteran's odd jobs put him below the poverty line, which indicates he had no more than marginal employment at that time.  The VA examiner incorrectly stated that the Veteran did not work as a welder from 1997.  However, the Veteran's own statement indicates he worked as a welder until January 1998.  However, as discussed above, the Veteran's reported income at that time was below the poverty level for 1997.  Thus, the Board finds the Veteran's employment was marginal.    

In light of the positive July 2012 VA opinion and August 2012 addendum opinion, and that fact the Veteran's employment was marginal from May 5, 1997, the Board finds that the evidence is at least in equipoise as to whether an earlier effective date is warranted for entitlement to TDIU, on an extraschedular basis.  Giving the Veteran the benefit of the doubt, the Board finds an earlier effective date of May 5, 1997, the date of the Veteran's increased rating claim, is warranted for entitlement to a TDIU on an extraschedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an earlier effective date of May 15, 1997, for entitlement to a TDIU on an extraschedualr basis, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


